 Fill in this information to identify the case:
 Debtor name MJW Films, LLC
 United States Bankruptcy Court for the: DISTRICT OF ARIZONA                                                                                          Check if this is an

 Case number (if known):                2:18-bk-12874-SHG                                                                                             amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number and        Nature of claim             Indicate if claim   Amount of claim
 complete mailing address, email address of creditor contact (for example,                is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code                                          trade debts,                unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                             bank loans,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                             professional                                    Total claim, if            Deduction for value        Unsecured claim
                                                             services, and                                   partially secured          of collateral or setoff
                                                             government
                                                             contracts)
 Michael Singer                  Michael Singer                        Judgment, Contingent                                                                           $2,800,000.00
 c/o Steven S.                                                         estimated    Unliquidated
 Davis/Michaelman                sdavis@mrllp.com                      legal fees   Disputed
 Robinson                        310.564.2670                          and interest
 10880 Wilshire
 Blvd., 19th Floor
 Los Angeles, CA
 90024
 Sam Eyde                        Sam Eyde                              Loans                                                                                            $601,085.00
 2800 Byron Circle
 Lansing, MI 48912               sameyde@sameyde.com
                                 517.485.3686
 Aa87, LLC aka Mark              Mark Kvamme                           Loan,                                                                                            $330,000.00
 Kvamme                                                                Settlement
 c/o Peter Igel,                 mark@drivecapital.com
 Tucker Tucker Ellis             614.257.8243
 950 Main Ave., Ste.
 1100
 Cleveland, OH
 44113-7213
 Moyes Sellers &                 Louis Lopez                           Legal fees                                                                                         $87,790.00
 Hendricks
 Attn: Louis D.                  llopez@law-msh.com
 Lopez                           602.604.2194
 1850 N. Central
 Ave., Ste. 1100
 Phoenix, AZ 85004
 Douglas S.                      Doug Younglove                        Legal fees                                                                                         $35,000.00
 Younglove, Esq.                                                       and Loan
 941 Orange Ave.,                dsylaw@yahoo.com
 No. 128                         602.434.2623
 Coronado, CA 92118
 B. Scott                        Scott Weisenburger                    Stipulated                                                                                          Unknown
 Weisenburger                                                          judgment
 3421 E. Claremont               scott.weisenburger@crea
 Paradise Valley, AZ             tivecom.com
 85253                           602.722.3911

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                 Case 2:18-bk-12874-SHG                              Doc 8 Filed 10/29/18 Entered 10/29/18 10:15:25                                               Desc
                                                                     Main Document    Page 1 of 2
 Debtor    MJW Films, LLC                                                                                     Case number (if known)         2:18-bk-12874-SHG
           Name

 Name of creditor and      Name, telephone number and        Nature of claim             Indicate if claim   Amount of claim
 complete mailing address, email address of creditor contact (for example,                is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code                                          trade debts,                unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                             bank loans,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                             professional                                    Total claim, if            Deduction for value        Unsecured claim
                                                             services, and                                   partially secured          of collateral or setoff
                                                             government
                                                             contracts)
 Diamond Family                  Robert M. Semple                      Potential        Contingent                                                                         Unknown
 Holdings, LLC                                                         claims in        Unliquidated
 Attn: Robert M.                 rms@semplecpa.com                     litigation       Disputed
 Semple                          602.241.1500
 2700 N. Central
 Ave., 9th Floor
 Phoenix, AZ 85044
 RMS Family, LLC                 Robert M. Semple                      Potential        Contingent                                                                         Unknown
 Attn: Robert M.                                                       claims in        Unliquidated
 Semple                          rms@semplecpa.com                     litigation       Disputed
 2700 N. Central                 602.241.1500
 Ave., 9th Floor
 Phoenix, AZ 85044




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                 Case 2:18-bk-12874-SHG                              Doc 8 Filed 10/29/18 Entered 10/29/18 10:15:25                                               Desc
                                                                     Main Document    Page 2 of 2
